Harrison, J.
The result of the trial of the issues in the district court of Gage county in this, an action instituted by appellant to subject certain property described in the petition filed to the payment of a judgment in favor of appellant against the appellees herein, was a finding and judgment *636for appellees of dismissal of appellant’s action, from which, an appeal has been perfected to this court.
The questions presented on appeal require an examination and consideration of the evidence adduced on the trial, or a portion thereof. What purports to be a bill of exceptions is attached to the record, but it lacks identification by the certificate of the clerk of the district court; hence the matters therein contained will not be investigated. Since the evidence is not properly before us, and without it we cannot determine the force of appellant’s attack on the judgment of the trial court, such judgment must be
Affirmed.